Case 3:18-cr-00049-CAR-CHW Document 26 Filed 02/21/19 Page 1 of 1

Kyle MyersPS 42
(Rev. 7/00)

United States District Court

Middle District of Georgia

United States of America

VS

Kyle Myers Case No. 3:18CR-00049-CAR-CHW-1

CONSENT AND ORDER TO MODIFY CONDITIONS OF RELEASE

1. Kyle Myers, have discussed with Tanisha Sanford-Yarber, Sr. U.S. Probation Officer, modification
of my release as follows:

The defendant shall participate in a mental health treatment program under the guidance and
supervision of the U.S. Probation Office.

I consent to this modification of my release conditions and agree to abide by this modification.

x Matter 2677 tala 02-7514
Kyle Myeng U Date T anisha Sanford-Y atber Date
Sr. U!S. Probation Offiter

[V1 The above modification of conditions of release is ordered, to be effective on 7 g Aos 7.

[ ] The above modification of conditions of release is not ordered.

AKtUlCo#f Pb 2, 20/7

Honorable Charles-#. Weigle Date
U.S. Magistrate Judge
